DETAILED ACTION
This correspondence is in response to the communications received August 25, 2022.  Claims 1-19 are pending.  Claim 20 has been withdrawn from consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claim 20 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Apparatus claim, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 25, 2022.


Claim Objections
Claims 1-16, and in particular claim 1, are objected to because of the following informalities:  

The recitation lacks clarity and is confusing for the following reasons.  For claim 1, without any indication of the sequence of events in the method, the method appears to state that the film both “contains deuterium” and “is substantially free of … deuterium”.  This renders the claim to be confusing since it is unclear what the content of the film that is to be modified.

(Claim 1) “a method of modifying a film, the method comprising modifying a film deposited on a substrate to form a modified film containing deuterium, 
wherein the film is substantially free of hydrogen and deuterium”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and in particular claim 1, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for modifying a film by plasma treatment to introduce deuterium into a dielectric film, does not reasonably provide enablement for plasma treatment to introduce deuterium material into films not disclosed (e.g. non-dielectrics, such as metals or semiconductors).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  The claim language of claim 1 is overly broad to include materials not disclosed in the specification.  The specification states that the aim of the method is to improve the passivation of semiconductor devices (see ¶ 0005, 0028, 0029, 0060, 0062).  

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  

A. Breadth of the claims;
The recitation of the “film” and “modified film” as claimed is not commensurate with the scope of the enablement and not adequately supported by the written description.  Other materials which can be in film form and modified to include deuterium, would be included under the currently overly broad claim recitation.  One could conceivably introduce deuterium into semiconductor materials, metals, polymers, etc.  The claim language of claims 1 and 17, presently are broad enough to include these materials identified by the Examiner but not present in the disclosure.  
B. The nature of the invention;
Modifying dielectric films by introducing deuterium so as to improve the passivation qualities of the dielectric films.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant provides related prior art which does include introducing deuterium into semiconductor patterns.  
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  


Relevant Prior Art
Koladiev et al. (US 2005/0255684) Fig. 9 and 15, shown below.

    PNG
    media_image1.png
    468
    478
    media_image1.png
    Greyscale


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image2.png
    346
    454
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    348
    725
    media_image3.png
    Greyscale


Regarding claim 1, the Applicant discloses in Figs. 2 and 3, a method of modifying a film, the method comprising modifying a film (dielectric film 116 in Fig. 2) deposited on a substrate (102) to form a modified film containing deuterium (deuterium containing dielectric 118 in Fig. 3), 
wherein the film is substantially free of hydrogen and deuterium (film 116 initially is merely a dielectric film not containing either of hydrogen or deuterium, see ¶ 0005, 0028, 0029, 0060, 0062).

Regarding claim 17, the Applicant discloses in Fig. 2 and 3, a  method of modifying a film, the method comprising exposing a substrate (102) with a film (116 in Fig. 2) substantially free of hydrogen and deuterium (initially film 116 is merely a dielectric film not containing either of hydrogen or deuterium, see ¶ 0005, 0028, 0029, 0060, 0062) deposited thereon to a plasma comprising a deuterium-containing precursor to form a modified deuterium containing film on the substrate (film 118 is a dielectric film with deuterium, in Fig. 3).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (CN 107591370 A – Published January 16, 2018, refer to document containing English machine translation).

    PNG
    media_image4.png
    391
    656
    media_image4.png
    Greyscale

Regarding claim 1, the prior art of Li discloses in Fig. 11, a method of modifying a film (On page 1, “Description […] the upper interlayer dielectric layer 308 is made of silicon oxide, and the upper dielectric layer 308 has passivation ion the passivation ion comprises hydrogen ion or hydrogen ion isotope, such as deuterium ion or deuterium ions.”, italicized emphasis added, also “D2” is how deuterium is referred to in the English machine translation), the method comprising modifying a film (308, which is silicon oxide, see highlight on page 36) deposited on a substrate (201, see highlight on page 30) to form a modified film containing deuterium (311 is a deuterium containing treatment, see highlight on page 1 and “D2” referred to in process description in highlights on page 37), 
wherein the film is substantially free of hydrogen and deuterium (prior to the treatment, 308 is merely silicon oxide, see highlight on page 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5, 9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 107591370 A) in view of Saki et al. (JP 2005260177 A).

Regarding claim 2, the prior art of Li discloses the method of claim 1, however Li does not disclose, “wherein modifying the film comprises exposing the film to a plasma comprising a deuterium-containing precursor”.

Saki discloses “Deuterium is introduced into the silicon oxide film containing nitrogen by heat-treating the semiconductor substrate in an atmosphere containing deuterium gas or heavy water vapor, or by performing a plasma treatment in an atmosphere of deuterium gas.” (italicized emphasis added by Examiner, see highlights on first page of the English machine translation provided, in the Description section and Claims section)

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein modifying the film comprises exposing the film to a plasma comprising a deuterium-containing precursor”,

in the invention or system of Li as taught by Saki, for the purpose of passivating the dangling bonds of the silicon oxide film at lower temperatures due to the aid of plasma.

Regarding claim 3, the prior art of Li discloses the method of claim 2, wherein the deuterium-containing precursor comprises one or more of D2, D20, DH (deuterium-hydrogen) or HDO (deuterium-hydrogen oxide) (see highlights on page 37 of Li, where “D2” is discussed as the material which is plasma introduced into the silicon oxide 308).

Regarding claim 4, the prior art of Li discloses the method of claim 2, wherein the plasma further comprise comprises one or more of argon (Ar), helium (He), hydrogen (H2), nitrogen (N2), oxygen (O2), ammonia (NHs), or nitrogen fluoride (NF%3) (see highlights on page 37 of Li, where both “hydrogen ions” and “D2” are discussed as the material which is plasma introduced into the silicon oxide 308).

Regarding claim 5, the prior art of Li discloses the method of claim 2, wherein the film is maintained at a temperature in the range of about 20 °C to about 800 °C (see ¶ 0038 on page 18 of Saki).

Regarding claim 9, the prior art of Li discloses the method of claim 1, wherein the film is part of a CMOS device (see first paragraph of Li, highlighted on page 40).

Regarding claim 17, the prior art of Li discloses in Fig. 11, a  method of modifying a film (On page 1, “Description […] the upper interlayer dielectric layer 308 is made of silicon oxide, and the upper dielectric layer 308 has passivation ion the passivation ion comprises hydrogen ion or hydrogen ion isotope, such as deuterium ion or deuterium ions.”, italicized emphasis added, also “D2” is how deuterium is referred to in the English machine translation), the method comprising exposing a substrate (201, see highlight on page 30) with a film (308, see highlight on page 36) substantially free of hydrogen and deuterium (308 is only initially formed from silicon oxide, see highlight on page 36) deposited thereon (308 on 201, see Fig. 11) comprising a deuterium-containing precursor to form a modified deuterium-containing film on the substrate (deuterium annealing of the silicon oxide layer 308 in Fig. 11, see highlights on page 37, deuterium referred to as “D2”).

Li does not disclose wherein the modification step occurs be “plasma” process.

Saki discloses “Deuterium is introduced into the silicon oxide film containing nitrogen by heat-treating the semiconductor substrate in an atmosphere containing deuterium gas or heavy water vapor, or by performing a plasma treatment in an atmosphere of deuterium gas.” (italicized emphasis added by Examiner, see highlights on first page of the English machine translation provided, in the Description section and Claims section)

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the modification step occurs be “plasma” process,

in the invention or system of Li as taught by Saki, for the purpose of passivating the dangling bonds of the silicon oxide film at lower temperatures due to the aid of plasma.

Regarding claim 18, the prior art of Li discloses the method of claim 17, wherein the deuterium-containing precursor comprises one or more of D2, D2O, DH (deuterium-hydrogen) or HDO (deuterium- hydrogen oxide) (see highlights on page 37 of Li, where “D2” is discussed as the material which is plasma introduced into the silicon oxide 308).

Regarding claim 19, the prior art of Li discloses the method of claim 17, wherein the plasma further comprise comprises one or more of argon (Ar), helium (He), hydrogen (H2), nitrogen (N2), oxygen (Od2), ammonia (NHs), or nitrogen fluoride (NF3) (see highlights on page 37 of Li, where both “hydrogen ions” and “D2” are discussed as the material which is plasma introduced into the silicon oxide 308).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 107591370 A) in view of Saki et al. (JP 2005260177 A) in view of Takahara (US 7,075,109).

Regarding claim 10, the prior art of Li discloses the method of claim 1, however Li does not disclose,
“wherein the film is part of an optical solid state device”.

Takahara discloses in col. 8, lines 51-57 “In the manufacturing method for the electro-optical device according to an aspect of the present invention, various wires and electronic elements, such as scan lines, data lines, thin-film transistors, storage capacitors, relay layers, are formed on a substrate. On the various wires and the electronic elements, the underlying layer, which is made of a silicate glass film, silicon oxide film, silicon nitride film, or the like, is formed by a deposition technique, such as sputtering or CVD (chemical vapor deposition)” (italicized emphasis added by Examiner).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the film is part of an optical solid state device”,

in the invention or system of Li as taught by Takahara, for the purpose of using a dielectric in a practical application which can be used in visual communication setting.


Allowable Subject Matter
Claims 6-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893